Title: From Thomas Jefferson to Thomas McKean, 19 February 1803
From: Jefferson, Thomas
To: McKean, Thomas


          
            Dear Sir
            Washington Feb. 19. 1803.
          
          Your’s of the 7th. inst. has been duly recieved. the late election in Pensylvania has to be sure been a triumphant proof of the progress of the republican spirit: and must afford great consolation to yourself personally, as a mark of the public approbation of your administration. I believe we may consider the mass of the states South & West of Connecticut & Massachusets as now a consolidated body of republicanism. in Connecticut, Massachusets & N. Hampshire there is still a federal ascendancy: but it is near it’s last. if we can settle happily the difficulties of the Missisipi, I think we may promise ourselves smooth seas during our time.   the federal candidates for the general government I believe are certainly to be mr King & Genl. Pinckney. of this I believe you may be assured. mr Ross, so strongly marked by popular rejection in his late competition with you, and to retire from the Senate within a few days by a like rejection by the representatives of his state, is setting himself up by his war-movements here as if he were their friend, & the only person who has their confidence. I have been told he has declared the people of his quarter would go of their own authority & take N. Orleans, & that he would head them himself. but I rather suppose it sufficient, that a measure has his approbation, to produce their distrust of it.   mr Harris has been informed that a consulship (I believe it is at Rotterdam) is vacant, if it will suit him. for mr T. Rodney I should certainly be glad to do any service; but really do not foresee any vacancy likely to happen where he could be employed. so also as to mr Mc.lanachan. the fact is that we have put down the great mass of offices which gave such a patronage to the President of the US. these had been so numerous, that presenting themselves to the public eye at all times & places, office began to be looked to as a resource for every man whose affairs were getting into derangement, or who was too indolent to pursue his profession, and for young men just entering into life. in short it was poisoning the very source of industry, by presenting an easier resource for a livelihood, and was corrupting the principles of the great mass of those who cast a wishful eye on office. the case is now quite changed. we have almost nothing to give. in such a state as Pensylvania for instance, I recollect but 6. offices within my appointment, 3. of which are of the law, & 3. in the customs. for I do not count the commissioners of bankruptcy, who will so soon be put down with the law. while the habit of looking for office therefore continues, the means of gratifying it have been given up. 
          On the subject of prosecutions, what I say must be entirely confidential, for you know the passion for torturing every sentiment & word which comes from me. the Federalists having failed in destroying the freedom of the press by their gag-law, seem to have attacked it in an opposite form, that is by pushing it’s licentiousness and it’s lying to such a degree of prostitution as to deprive it of all credit. and the fact is that so abandoned are the tory presses in this particular that even the least informed of the people have learnt that nothing in a newspaper is to be believed. this is a dangerous state of things, and the press ought to be restored to it’s credibility if possible. the restraints provided by the laws of the states are sufficient for this if applied: and I have therefore long thought that a few prosecutions of the most eminent offenders would have a wholsome effect in restoring the integrity of the presses. not a general prosecution, for that would look like persecution: but a selected one. the paper I now inclose appears to me to offer as good an instance in every respect to make an example of, as can be selected. however of this you are the best judge. I inclose it lest you should not have it. if the same thing be done in some other of the states it will place the whole band more on their guard.   Accept my friendly salutations & assurances of my high respect & consideration.
          
            Th: Jefferson
          
        